Per Curiam.

The respondent was admitted to practice by this court on June 30, 1937. In this proceeding to discipline the respondent for professional misconduct, the petitioner has moved to confirm the report of Mr. Justice Hirsch, to whom the proceeding had been referred for hearing and report.
Respondent was charged with illegal, corrupt and unethical practices, professional misconduct and conduct prejudicial to the administration of justice in that, on September 11, 1973, in the United States District Court for the Eastern District of New York, he entered a plea of nolo contendere to the crime of willfully and knowingly filing a false and fraudulent Federal income tax return for the calendar year 1967. On Decern*21ber 21, 1973 the respondent was sentenced to pay a fine of $7,500.
The reporting Justice sustained the charges of misconduct in full. He also noted respondent’s civic and charitable activities, his previously unblemished record and the adverse effect upon his health and law practice which resulted from the conviction.
The evidence adduced at the hearing fully supports the findings of Mr. Justice Hirsch. The petitioner’s motion to confirm the report is therefore granted.
In determining the measure of discipline to be imposed we have taken into consideration the mitigating circumstances set forth by the reporting Justice. Accordingly, it is our opinion that the respondent be and he hereby is censured for his misconduct.
Gulotta, P. J., Hopkins, Latham, Cohalan and Rabin, JJ., concur.